DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 3-14, and 17 is/are pending.  Claim(s) 2, 15-16, and 18-21 is/are canceled.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues the features of prior claim 21 (added to claim 1 herein) are not taught by the prior art.  Applicant argues elements #400 and #1000 are passively fixed together citing [0200].  
As noted in annotated Figure 6, the “main body” of the claim ends where the claimed “contra limb” begins and there is stitching at the central location where these features meet, thereby meeting the claimed limitation.  There is no claim requirement that the sewing be entirely around the circumference of the contra limb’s joining location. 
Cited [0125] teaches "The main body stent graft can be joined with two existing single lumen stent grafts using adhesive, sewing, bonding, or welding, or any other known mechanism, for example.”  Similarly, [0143] teaches the same method of joining specifically for Figure 4’s embodiment, #400, used in Figure 6.  
Applicant’s amendments necessitated the change in prior art for claim 12 and its dependents.  Because this rejection is a 35 USC 102 rejection, claim 1 and its dependents that are read on by this rejection are included herein.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 2013/0274861 A1).
Regarding Claim 12, Kelly teaches an assembly (e.g. annotated Figure 3 below) comprising: 
a first modular stent device comprising: 
a main body configured to be deployed in an ascending aorta (e.g. annotated Figure 3 below; [0161], the device is deployable in the claimed location); 
a bypass gate configured to be deployed in an aorta (e.g. annotated Figure 3 below; [0161], the device is deployable in the claimed location); and 
a bifurcated contra limb (e.g. annotated Figure 3 below) comprising: 
a first distal limb (e.g. annotated Figure 3 below) configured to perfuse a brachiocephalic artery (e.g. [0161], the device is deployable in the claimed location); and 
a second distal limb (e.g. annotated Figure 3 below) configured to perfuse a left common carotid artery (e.g. [0161], the device is deployable in the claimed location), 
wherein the first distal limb is connected to the second distal limb at a septum (e.g. annotated Figure 3 below), wherein the bifurcated contra limb is bifurcated from a single proximal opening to two distal openings (e.g. annotated Figure 3 below), the two distal openings being aligned and coplanar (e.g. annotated Figure 3 below), 

a second modular stent device comprising: 
a main body configured to be deployed within the bypass gate of the first modular stent device (e.g. annotated Figure 3 below), 
a bypass gate directly coupled to and extending distally from the distal end of the main body of the second modular stent device (e.g. annotated Figure 3 below); and 
an artery leg directly coupled to and extending distally from the distal end of the main body of the second modular stent device (e.g. annotated Figure 3 below) and configured to perfuse a left subclavian artery (e.g. [0161], the device is deployable in the claimed location), wherein the main body of the second modular stent device is bifurcated into the bypass gate of the second modular stent device and the artery leg of the second modular stent device (e.g. annotated Figure 3 below).



    PNG
    media_image1.png
    721
    1269
    media_image1.png
    Greyscale

Annotated Figure 3, Kelly

Regarding Claim 13, there is a first bridging stent graft configured to be deployed in the second distal limb and in the left common carotid artery; and a second bridging stent graft configured to be deployed in the first distal limb and in the brachiocephalic artery (e.g. annotated Figure 3 above; the device is deployable in the claimed location).
Regarding Claim 14, there is a proximal cuff configured to be coupled to the main body of the first modular stent device (e.g. annotated Figure 3 above).
Regarding Claim 17, there is a bridging stent graft configured to be coupled to the artery leg of the second modular stent device and to a left subclavian artery (e.g. annotated Figure 3 above; each bridging stent is coupled to the artery leg via the intervening structures).

Claim 1, in addition to the limitations of claim 1 supra for claim 12, Kelly teaches the main body being bifurcated into the bypass graft and the bifurcated contra limb (e.g. annotated Figure 3 above) and the main body is directly sewn to the proximal end of the bifurcated contra limb (e.g. where the main body splits into the two claimed limbs; [0143], [0125]).
	Regarding Claim 3, the limitations of claim 3 are discussed supra for claim 12. 
Regarding Claim 4, the bifurcated contra limb comprises a transition region where the proximal limb is bifurcated into the first and second distal limbs (e.g. annotated Figure 3 below, axial line extending proximally from where the first and second distal limbs are located). 
Regarding Claim 5, the proximal limb extends distally from a proximal end of the bifurcated contra limb to the transition region and comprises a single lumen (e.g. annotated Figure 3 above).  
Regarding Claim 6, the first limb extends distally from the transition region to a distal end of the first distal limb and includes a single lumen (e.g. annotated Figure 3 above).  
Regarding Claim 7, the second distal limb extends distally from the transition region to a distal end of the second distal limb and includes a single lumen (e.g. annotated Figure 3 above).  
Regarding Claim 8, the proximal limb includes a longitudinal axis; the first distal limb includes a longitudinal axis; and the second distal limb includes a longitudinal axis, the longitudinal axes of the proximal limb, the first distal limb, and the second distal limb 
Regarding Claim 9, the second distal limb is radially inward of the first distal limb (e.g. annotated Figure 3 above).
Regarding Claim 10, the second distal limb is between the bypass gate and the first distal limb (e.g. annotated Figure 3 above).
Regarding Claim 11, the bifurcated contra limb has a greater radial force than a radial force of the bypass gate (as the contra limb remains open its outward force must be greater than the radially inward force of the bypass graft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly (US 2013/0274861 A1), alone.
Regarding Claim 1, Kelly teaches an assembly (e.g. Figure 6) comprising: 
An integral first modular stent device (e.g. device in Figure 6) comprising: 
a main body (e.g. annotated Figure 6 below) configured to be deployed in an ascending aorta (e.g. Figure 6); 
a bypass gate (e.g. annotated Figure 6 below) configured to be deployed in an aorta (e.g. Figure 6); and 
a bifurcated contra limb (e.g. annotated Figure 6 below), the main body being bifurcated into the bypass gate and the bifurcated contra limb (e.g. annotated Figure 6 below; the main body splits into the two claimed limbs), the bifurcated contra limb comprising: 
a proximal limb extending from the main body (e.g. annotated Figure 6 below); 
a first distal limb extending from the proximal limb (e.g. annotated Figure 6 below); and 
a second distal limb extending from the proximal limb (e.g. annotated Figure 6 below), 
wherein the first distal limb is connected to the second distal limb at a septum (e.g. annotated Figure 6 below), the first distal limb being connected to the second distal limb at the septum (e.g. Figure 6), wherein the bifurcated contra limb is bifurcated from a single proximal opening to two distal openings (e.g. annotated Figure 6 below, bifurcation point is the circle; limbs are the 1st and 2nd distal limbs), the two distal openings being aligned and coplanar (e.g. Figure 6, the distal ends are in the dashed circle encompassing both limbs and are therefore aligned and coplanar),
wherein a distal end of the main body is directly sewn to a proximal end of the bifurcated contra limb (e.g. annotated Figure 6 below, where the main body splits into the two claimed limbs; [0143], [0125]).

The cited Kelly embodiment discloses the invention substantially as claimed but fails to teach wherein a graft material is sewn together at a septum to define the first distal limb and the second distal limb.
Kelly teaches a graft material sewn together at a septum to define two adjacent limbs (e.g. [0125]).  Kelly teaches the type of outline shown in Figure 6 indicated as sewing (e.g. [0125]), though does not explicitly state it is sewing.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly’s Figure 6 such that the region where the septum is located is the two limbs sewn together as taught by Kelly as it is combining prior art elements according to known methods (e.g. [0125]) to yield predictable results (MPEP 2143).



    PNG
    media_image2.png
    941
    678
    media_image2.png
    Greyscale

Annotated Figure 6, Kelly

Regarding Claim 3, the proximal limb is bifurcated into the first distal limb and the second distal limb (e.g. annotated Figure 6 above).
Claim 4, the bifurcated contra limb further comprises a transition region where the proximal limb is bifurcated into the first distal limb and the second distal limb (e.g. annotated Figure 6 above).
Regarding Claim 5, the proximal limb extends distally from a proximal end of the bifurcated contra limb to the transition region and comprises a single lumen.
Regarding Claim 6, the first distal limb extends distally from the transition region to a distal end of the first distal limb and includes a single lumen (e.g. annotated Figure 6 above).
Regarding Claim 7, the second distal limb extends distally from the transition region to a distal end of the second distal limb and includes a single lumen (e.g. annotated Figure 6 above).
Regarding Claim 8, the proximal limb includes a longitudinal axis; the first distal limb includes a longitudinal axis; and the second distal limb includes a longitudinal axis (each limb inherently has these axes), the longitudinal axes of the proximal limb, the first distal limb, and the second distal limb are parallel with one another when the first modular stent device is in a relaxed configuration (e.g. Figure 6).
Regarding Claim 9, the second distal limb is radially inward of the first distal limb (e.g. annotated Figure 6 above).
Regarding Claim 10, the second distal limb is between the bypass gate and the first distal limb (e.g. annotated Figure 6 above).
Regarding Claim 11, the bifurcated contra limb has a greater radial force than a radial force of the bypass gate (as the contra limb remains open its outward force must be greater than the radially inward force of the bypass graft).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/8/2022